Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on December 3, 2020 is acknowledged.  The traversal is on the ground(s) that the features shared by Groups I-II are not taught by Cheng (US 2010/0101056).  This is not found persuasive because Applicant has provided no arguments to assert that a particular shared feature has not been taught by Cheng.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus for forming a retaining device with hooks, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 3, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 1 recites a “rotary drive means” and a “material dispenser means.” Both are interpreted with reference to Fig. 1 and supporting sections in the disclosure. “Rotary drive means interpreted as some form of motor that drives a roller in a rotary direction based on the use of the term on page 10 and with the use shown in Fig. 1. Material dispenser means is interpreted as an extruder based on “extruding plastics” on page 1 and the appearance of “dispensing means 3” described on page 30 and shown in Fig. 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2010/0101056).
Regarding claim 1, Cheng discloses a method of forming a retaining device with hooks(hook strap with polygonal head portions 68’, [0027], Fig. 5), wherein: - a molding strip is provided that presents an inside face and an outside face (rotational molding roller 20, [0024], Fig. 4), and that has a plurality of cavities (Y-shaped molding cavities 22, [0024], Fig. 4), each cavity defining a stem extending from the outside face towards the inside face and including an end forming a head that extends from the stem towards the inside face of the molding strip (cavities 22 form preforms 64 with stem portion 66 and free ends 68 (heads), [0024-26], Fig. 4);
 - the molding strip (1) is positioned on rotary drive means (rotational molding roller 20 is on a rotary driving means, [0024], Fig. 4; some sort of motor is driving molding roller 20 in a rotary direction consistent with the interpretation under 35 USC 112f described on page 10 of Applicant’s disclosure and with the use shown in Fig. 1), the inside face of the molding strip (1) 
Regarding claim 2, Cheng discloses wherein said modification of the shapes of the heads of the preforms by forming produces at least one deformation of a portion of the head of each of the preforms, said at least one deformation tending, for each preform, to deform one of the ends of the head of the preform so as to form a rib on the top face of the head of the preform (calendar rollers 50, 52 combine to deform ends of V-shaped free end 68 of preform 64 to form polygonal head portion 68’ which constitutes a rib, [0027], Figs. 4-5).  

Regarding claim 4, Cheng discloses  wherein the forming device comprises at least two rotary elements (Calendar rolls 50 and 52, [0026-27], Figs. 4-5), each of said rotary elements having a speed that is different from the drive speed of the tape (the mere recitation of a difference in speed is met by calendar rolls 50 and 52 rotating while the tape moves linearly, calendar rolls 50 and 52 do not move in space and therefore have a speed that is different than the linearly moving tape, [0026], Fig. 4).
Regarding claim 6, Cheng discloses wherein the step of unmolding the tape and the first preforms leads to a change in the height of the head and/or of the stem, and/or to a change in the width of the head and/or of the stem (hook preform 64 has stem portion 66 that is not as wide as V-shaped free end 68, as each preform 64 is removed from cavity 22, V-shaped free end is pulled through area that molds stem portion 66, necessarily deforming V-shaped free end to an extent that there is a change meeting the limitation of this claim, [0025-26], Fig. 4; for example, the deformation process would cause V-shaped free end to extend upwards slightly more, which increases the height of the head and decreases the width; alternatively, the stem will be stretched by the pull on the head).  

Regarding claim 8, Cheng discloses wherein the forming step produces at least one deformation of a portion of the head of each of the second preforms, said at least one deformation tending, for each preform, to deform one of the ends of the head of the preform so as to form a rib on the top face of the head of the preform (calendar rollers 50, 52 combine to deform ends of V-shaped free end 68 of preform 64 to form polygonal head portion 68’ which constitutes a rib, [0027], Figs. 4-5).  
Regarding claim 12, Cheng discloses wherein the unmolding step is performed while the base of the tape is at a temperature lower than the melting temperature of the molding material, or lower than the heat deflection temperature of the molding material (cooled and solidified, [0025]).  
Regarding claim 13, Cheng discloses wherein the step of dispensing the molding material is performed so as to form a tape extending in a longitudinal direction and comprising a base presenting two edges  in the longitudinal direction, each of the edges presenting highs and lows, wherein the maximum offset (E) between the highs and the lows in a direction transverse to the longitudinal direction is less than 1 mm over a length (L) in the longitudinal direction corresponding to three consecutive highs (method of Cheng produces tape with straight edges that would be within the scope of this claim, Fig. 5; Cheng discloses all of the .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2010/0101056) as applied to claim 1 above, and further in view of Gallant (US 2014/0237779).
Regarding claim 5, Cheng discloses wherein during the forming step, at least one forming element of the forming device is maintained at a temperature lying in the range 75°C to 165°C (calendar roll 50 is heated to and maintained at 130°C, [0027], Figs. 4-5). Cheng teaches a method substantially as claimed. Cheng does not disclose wherein the molding material is polypropylene.
However, in the same field of endeavor of producing touch fasteners, Gallant teaches wherein the molding material is polypropylene ([0083]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cheng for the molding material to by polypropylene instead of polyethylene because [0025] of Cheng teaches polyethylene and [0083] of Gallant teaches that polypropylene is known as a resin that can be substituted for polyethylene in the same technical context.

However, in the same field of endeavor of producing touch fasteners, Gallant teaches wherein prior to the unmolding step, a layer of nonwoven material is applied against the bottom face of the base before said bottom face of the base has solidified so as to cause portions of the fibers and/or filaments of the layer of nonwoven material to penetrate into the base, at least in part ([0058-60]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cheng to apply a layer of nonwoven material against the bottom face of hook strap 60 of Cheng because [0058-59] of Gallant teaches that such a backing sheet forms a substrate for a touch fastener product and significantly increases in-plane stiffness for better handling and processing.
Regarding claim 15, Cheng in view of Gallant teaches wherein during the step of applying the nonwoven material against the bottom face of the base, the layer of nonwoven material is at ambient temperature, and the temperature of the base is the result only of the step of forming the tape (Gallant does not disclose altering the temperature of backing sheet 125 and therefore is ambient and the temperature of resin 110 is the result of the step of forming the tape, no other steps being disclosed, [0060]).  
.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2010/0101056).
Regarding claim 9, Cheng teaches wherein during the step of dispensing the molding material, the gap between the material dispenser means and the molding strip lies in the range 10 μm to 700 μm (imminently close and may be varied, thus overlapping with the recited range, [0024]; as shown in Fig. 4, extruding dies 36 is shown is just removed from rotational molding roller 20, compare to Fig. 1 of Applicant’s disclosure, where material dispensing means 3 is shown just removed from molding strip 1; in both cases, space is provided for the extruder to dispense material directly onto the molding roller, with space similar to the height of the extruded tape. Accordingly, imminently close discloses a distance with significant overlap with the recited range).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2010/0101056) as applied to claim 9 above, and further in view of Gallant (US 2014/0237779) and Hoium (US 2012/0052245).

However, in the same field of endeavor of producing touch fasteners, Gallant teaches wherein the molding material is polypropylene ([0083]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cheng for the molding material to by polypropylene instead of polyethylene because [0025] of Cheng teaches polyethylene and [0083] of Gallant teaches that polypropylene is known as a resin that can be substituted for polyethylene in the same technical context.
Cheng in view of Gallant teaches a method substantially as claimed. Cheng in view of Gallant is silent as to the pressure that the dispensing of the molding material is performed at.
However, in the same field of endeavor of producing hooks for touch fasteners, Hoium teaches wherein the molding material is polypropylene (polypropylene, obtained from Dow Chemical Company, Midland, Mich., under the trade designation "C-104" and colored purple using 2% by weight colorant, [0100]), and the step of dispensing the molding material is performed at a pressure lying in the range 30 bar to 50 bar (450 psi, [0100]), and at a temperature lying in the range 150°C to 300°C (204-232°C, [0100]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cheng to 
Regarding claim 11, Cheng as modified teaches a method substantially as claimed. Cheng is silent as to the speed of hook strap 60.
However, Gallant teaches wherein the molding strip is driven at a travel speed lying in the range 1 m/min to 500 m/min (12.192 meters/min, [0084], Fig. 13; 48.8 meters/min, [0089], Fig. 15; 24.4-48.8 meters/min, [0094], Fig. 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cheng to have the molding strip driven at a travel speed lying in the range 1 m/min to 500 m/min because Cheng is silent as to the speed and paragraphs [0084], [0089], and [0094] of Gallant teach multiple speeds in a similar technical context, all of which are within the recited range. It therefore would have been obvious to fill in the silence of Cheng and run the speed of hook strap 60 within the recited range.
Conclusion
Cheng (US 2012/0174348; US 8,609,218; US 8,168,103) teaches subject matter similar to Cheng (US 2010/0101056), cited above.
Gallant (US 9,918,525) teaches subject matter similar to Gallant (US 2014/0237779), cited above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744